DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1)as being clearly anticipated  by Prunella et al. US 4,410,227 A (hereinafter referred to as Prunella).

Regarding claim 1, Prunella teaches an integrated circuit testing interface system (fig. 3, top surface contactor assembly 32, col. 3, ln. 24), comprising: a first slug (fig. 4, upper contact head 154 with pins 157, col. 5, ln. 14-16) configured to contact a first surface (fig. 6, top surface of connector feet 161, col. 6, ln. 29-30) of a first set of pins (fig. 6, connector feet 161, col. 6, ln. 29-30) of an integrated circuit (fig. 6, SODIP device 160, col. 6, ln. 30); a second slug (fig. 4, lower contact head 156 with pins 157, col. 5, ln. 14-16) configured to contact a second surface (fig. 6, bottom surface of connector feet 161, col. 6, ln. 29-30) of the first set of pins (161) of the integrated circuit (160); a third slug (on opposite side of IC similar to fig. 4, upper contact head 154 with pins 157, col. 5, ln. 14-16) configured to contact a first surface of a second set of pins (on opposite side of IC similar to 157) of the integrated circuit; and a fourth slug (on opposite side of IC similar to fig. 4, lower contact head 156 with pins 157, col. 5, ln. 14-16) configured to contact a second surface of the second set of pins (on opposite side of IC similar to fig. 6, connector feet 161, col. 6, ln. 29-30) of the integrated circuit.  

Regarding claim 2, Prunella teaches the integrated circuit testing interface system of claim 1: Prunella further teaches wherein the first surface of a first set of pins of an integrated circuit is opposite the second surface of a first set of pins (see fig. 6, connector feet 161, col. 6, ln. 29-30) of an integrated circuit (160); and wherein the first surface of a second set of pins of an integrated circuit is opposite the second surface of a second set of pins of an integrated circuit.  

Regarding claim 3, Prunella teaches the integrated circuit testing interface system of claim 2: wherein the first set of pins (fig. 6, connector feet 161, col. 6, ln. 29-30) of an integrated circuit (160) are along a first side of the integrated circuit (see fig. 3, side affixed to circuit board 66 with modular contactor subassemblies 150, col. 5, ln. 3-4); and wherein the second set of pins (see fig. 3, connector feet 161, col. 6, ln. 29-30) of an integrated circuit are along a second side (see fig. 3, side affixed to circuit board 8 with modular contactor subassemblies 152, col. 5, ln. 3-4) of the integrated circuit (160), opposite the first side of the integrated circuit.  

Regarding claim 4, Prunella teaches the integrated circuit testing interface system of claim 1 and Prunella teaches further including: a first movable unit (fig. 6, ”…heads 154 and 156 are deflected downwardly and upwardly respectively, against the supporting forces of pins 157 by means of resilient contact plates 190 which bear against the heads and transmit centering forces communicated thereto by the bridge members 124 and 126 …”, col. 5, ln. 14-19) configured to couple the first slug and the second slug to the first set of pins (161) of the integrated circuit (160); and a second movable unit (fig. 6, bridge members 124 and 126, col. 5, ln. 14-19) configured to couple the third slug and the fourth slug to the second set of pins of the integrated circuit.  

Regarding claim 5, Prunella teaches the integrated circuit testing interface system of claim 4 wherein the first movable unit and the second movable unit are configured to move concurrently (fig. 3, ”…heads 154 and 156 are deflected downwardly and upwardly respectively, against the supporting forces of pins 157 by means of resilient contact plates 190 which bear against the heads and transmit centering forces communicated thereto by the bridge members 124 and 126 …”, col. 5, ln. 14-19) (fig. 3, bridge members 124 and 126 is connect to both sides of semiconductor, col. 5, ln. 14-19).

Regarding claim 6, Prunella teaches the integrated circuit testing interface system of claim 4 and further including an actuator(see fig. 3, solenoid 89 and solenoid 104, col. 6, ln. 18-20) configured to concurrently move the first movable unit and the second movable unit (fig. 3, bridge members 124 and 126) .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prunella as applied to claim 1 above, and further in view of Lee et al. US 2017/0328947 A1 (hereinafter referred to as Lee).

Regarding claim 7, Prunella teaches the integrated circuit testing interface system of claim 1: Prunella does not explicitly teach wherein the second slug includes a second slug surface configured to physically and electrically couple to a first electrode of a high voltage test site; and wherein the fourth slug includes a fourth slug surface configured to physically and electrically couple to a second electrode of the high voltage test site.  
Lee teaches wherein the second slug (fig. 2b, lead guides 202, par. [0013]) includes a second slug surface configured to physically and electrically couple to a first electrode (fig. 2b, high voltage to the conductors 206, par. [0013]) of a high voltage test site; and wherein the fourth slug (on opposite side of IC similar to fig. 2b, lead guides 202, par. [0013]) includes a fourth slug surface configured to physically and electrically couple to a second electrode (on opposite side of IC similar to fig. 2b, high voltage to the conductors 206, par. [0013]) of the high voltage test site.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide high voltage testing using conductive lead guides for shorting leads on one side of the isolator together and connectors connecting the lead guides to conductors, as taught in Lee in modifying the apparatus of Prunella. The motivation would be prevents arcing between the connectors, conductors and lead guides, since the handler has an insulator.

Regarding claim 8, Prunella and Lee teaches the integrated circuit testing interface system of claim 7 and Prunella teaches further including: a first movable unit (fig. 3, bridge members 124 and 126 is connect to both sides of semiconductor, col. 5, ln. 14-19) configured to couple the first slug (fig. 4, upper contact head 154 with pins 157, col. 5, ln. 14-16) and the second slug (fig. 4, lower contact head 156 with pins 157, col. 5, ln. 14-16) to the first set of pins (fig. 4, pins 157, col. 5, ln. 14-16) of the integrated circuit(fig. 6, SODIP device 160, col. 6, ln. 30) and a second movable unit configured to couple the third slug (on opposite side of IC similar to fig. 4, upper contact head 154 with pins 157, col. 5, ln. 14-16) and the fourth slug (on opposite side of IC similar to fig. 4, lower contact head 156 with pins 157, col. 5, ln. 14-16)to the second set of pins of the integrated circuit (161).
Prunella does not each to couple the second slug surface to the first electrode; and a second movable unit configured to couple the third slug and the fourth slug to the second set of pins of the integrated circuit and to couple the fourth slug surface to the second electrode. 
Lee teaches each to couple the second slug surface (fig. 2b, lead guides 202, par. [0013])  to the first electrode (fig. 2b, high voltage to the conductors 206, par. [0013]); and to couple the fourth slug surface (on opposite side of IC similar to fig. 2b, lead guides 202, par. [0013]) to the second electrode (fig. 2b, lead guides 202, par. [0013]). 
The references are combined for the same reason already applied in the rejection of claim 7.

Regarding claim 9, Prunella and Lee teaches the integrated circuit testing interface system of claim 1 and Lee teaches further including a first charge separation member (fig. 2b, insulator 210, par. [0013]) between the first slug (202) and the third slug (on opposite side 202).  
The references are combined for the same reason already applied in the rejection of claim 7.

Regarding claim 11, Prunella and Lee teaches the integrated circuit testing interface system of claim 9 and Lee teaches further including a second charge separation member (fig. 2b, insulator 208, par. [0013]).  
The references are combined for the same reason already applied in the rejection of claim 7.

Claims 14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. US 6,104,183 A in view of Rarii et al. JPH07297359 A.

Regarding claim 14, Kobayash teaches an integrated circuit testing interface system (semiconductor device testing apparatus, abstract), comprising: a frame (fig. 6, test trays TST 12, col. 4, ln. 32-45), the frame including sidewalls (fig. 6, elm. 12a, col. 4, ln. 37); and a plurality of integrated circuit test sites (fig. 6, IC carriers 16, col. 4, ln. 32-45), coupled to the frame (12); wherein each test site in the plurality of integrated circuit test sites includes a respective slab (fig. 6, the structural component of IC carrier 16, col. 4, ln. 52-53) and a respective pair of electrodes (fig. 8, contacts 31, col. 5, ln. 34-36).  
Kobayash does not teach frame including metal and dielectric sidewalls.
 	Rarii teaches frame including metal and dielectric sidewalls (fig. 1, supporting substrate 120 is, mainly, which is used in order to provide structural rigidity to the substrate 100, ceramic, aluminum nitride, or copper-tungsten powder sintering material, any suitable, such as copper, par. [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a dielectric substrate and metallic wiring substrate, as taught in Rarii in modifying the apparatus of Kobayash. The motivation would be to provide rigid support substrate.
 
Regarding claim 17, Kobayash and Rarii discloses the claimed invention except for at least one sidewall in the sidewalls includes an area that is 50% to 75% dielectric. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use at least one sidewall in the sidewalls includes an area that is 50% to 75% dielectric, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding claim 18, Kobayash and Rarii discloses the claimed invention except for each sidewall in the sidewalls includes an area that is 50% to 75% dielectric. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use each sidewall in the sidewalls includes an area that is 50% to 75% dielectric, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. US 6,104,183 A in view of Ota US 2019/0011479 A1.

Regarding claim 19, Kobayash teaches an integrated circuit testing interface system (semiconductor device testing apparatus, abstract), comprising: a frame (fig. 6, test trays TST 12, col. 4, ln. 32-45); and a plurality of integrated circuit test sites (fig. 6, IC carriers 16, col. 4, ln. 32-45), coupled to the frame (12); each test site in the plurality of integrated circuit test sites including: a respective slab (fig. 6, the structural component of IC carrier 16, col. 4, ln. 52-53); a respective pair of electrodes (fig. 8, contacts 31, col. 5, ln. 34-36); 
Kobayash does not teach a respective pair of springs, each spring in the respective pair of springs configured to spring bias a respective electrode in the respective pair of electrodes relative to the respective slab; and a respective pair of metal sleeves, each sleeve in the respective pair of metal sleeves surrounding a respective spring in the respective pair of springs.  
Ota teaches a respective pair of springs (fig. 4, first spring portion Pe1 and a second spring portion Pe2, par. [0039]), each spring in the respective pair of springs configured to spring bias a respective electrode (fig. 4, a first central conductor Pb, and a second central conductor Pc, par. [0036]) in the respective pair of electrodes relative to the respective slab (fig. 3, support member 31, par. [0052]); and a respective pair of metal sleeves (fig. 4, tubular body Pa is tubular, and is made of an electrically conductive material, par. [0036]), each sleeve in the respective pair of metal sleeves surrounding a respective spring in the respective pair of springs (see fig. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a contact terminal used to inspect an inspection target, as taught in Ota in modifying the apparatus of Kobayash. The motivation would be reduces the possibility of increased inductance or impedance and improves inspection accuracy.

Regarding claim 20, Kobayash and Ota teaches the integrated circuit testing interface system of claim 19, Kobayash teaches each test site (fig. 6, IC carriers 16, col. 4, ln. 32-45), in the plurality of integrated circuit test sites including Ota further teaches : a first pair of springs (fig. 4, first spring portion Pe1 and a second spring portion Pe2, par. [0039]),  configured to spring bias a first respective electrode (fig. 4, a first central conductor Pb, and a second central conductor Pc, par. [0036]) in the respective pair of electrodes relative to the respective slab (fig. 3, support member 31, par. [0052]); a second pair of springs (fig. 4, first spring portion Pe1 and a second spring portion Pe2, par. [0039]), configured to spring bias a first respective electrode (fig. 4, a first central conductor Pb, and a second central conductor Pc, par. [0036]) in the respective pair of electrodes relative to the respective slab; and a metal sleeve (fig. 4, tubular body Pa is tubular, par. [0036]) surrounding each respective spring in the first pair of springs and the second pair of springs.
The references are combined for the same reason already applied in the rejection of claim 19.
Response to Arguments
Applicant's arguments filed August 16, 2022 have been fully considered but they are not persuasive. On page 10 of remarks the Applicant recites “ … Prunella teaches that resilient contact pins 157 are NOT part of heads 154 & 156”. The examiner disagrees with this see fig 6. below

    PNG
    media_image1.png
    803
    705
    media_image1.png
    Greyscale


On page 11 of remarks the Applicant argues “upper contact head 154 & pins 157" that “a slug” is not consistent with the common definition of slug and it is made of two significantly different materials. 
The Applicant has indicated that the claimed limitation “slug” corresponds to a “lump, disc, cylinder of material” however, this definition appears to be inconsistent with the pending application.  The slugs of the pending application correspond to elements 226, 228, 230, and 232 as shown in Figs. 3.  These elements appear to specifically formed elements used for establishing electrical contact with the leads of the DUT 220 (see specification para [0038]).  None of these elements appear to be a lump, disc, or cylinder of material.   Therefore the broadest reasonable interpretation of the term “slug,” in view of the specification, is an element used to electrically couple to the leads on the DUT 220.  No additional structural details regarding the shape or material composition of the slugs are currently claimed to further limit the interpretation or distinguish from the prior art of record.   Prunella teaches the contact head 154 with pin 157 are used to electrically couple to the leads on the DUT as shown in Fig. 8.  Therefore Prunella’s contact head 154 in combination with the associated pins 157 correspond to the broadest reasonable interpretation of the claimed slug.  
In response to applicant's argument that the examiner's conclusion of is based upon improper hindsight reasoning, Since this is anticipation by Prunella there is no  hindsight reasoning.  
On page 11 of remarks the Applicant argues “FIG. 5 clearly shows that upper head 154 comprises bar 153 connected to contact pin separator block 158. When a device under test 160 is being tested, no portion of upper head 154 or lower head 156 actually touches the leads on DUT 160. Only contact surfaces 168 of contactor pins 167 actually touch the leads on DUT 160. As such, Prunella fails to teach or suggest, "a first slug configured to contact a first surface of a first set of pins of an integrated circuit", "a second slug configured to contact a second surface of the first set of pins of the integrated circuit", "a third slug configured to contact a first surface of a second set of pins of the integrated circuit" and "a fourth slug configured to contact a second surface of the second set of pins of the integrated circuit".”
The Examiner disagrees with it goes without saying that if an object is combine and is contact with another object then it is that total combined object that is in contact.
On page 12 of remarks the Applicant argues “Prunella fails to teach or suggest, "a first slug configured to contact a first surface of a first set of pins of an integrated circuit", "a second slug configured to contact a second surface of the first set of pins of the integrated circuit", "a third slug configured to contact a first surface of a second set of pins of the integrated circuit" and "a fourth slug configured to contact a second surface of the second set of pins of the integrated circuit". Examiner's determination is supposition not supported by fact which is little more than improper hindsight reconstruction which must be withdrawn”.
The Examiner disagrees Fig. 8 shown above discloses how the contactor pins 157  connect to the leads 161 od DUT 160. The actual names of the devices: slug, electrode, leads or connectors performs the same function. 
Claims 2-6 remain rejected for the same reasons as stated above.
Claims 7-9 & 11 on page 14-18 of remarks the Applicant argues “…it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine Lee's single lead guide 202 into Prunella's dual head (154, 156) clamping system, without substantial experimentation…”
In response to applicant's argument that without substantial experimentation the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claims 14 & 17-18 on page 18-22 of remarks the Applicant argues ”…. Kobayashi fails to teach or suggest, "a plurality of integrated circuit test sites coupled to the frame, wherein each test site in the plurality of integrated circuit test sites includes a respective slab ...", as required by Claim 14.
The Examiner disagrees claim 14 rejected for the same reasons as claim 1 above.
Claims 19-20 on page 22-26 of remarks the Applicant argues “… Kobayashi & Rarii fails to teach or suggest, a plurality of integrated circuit test sites coupled to the frame, each test site in the plurality of integrated circuit test sites including: ... "a respective pair of electrodes"…”
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Allowable Subject Matter

Claim 10, 12-13 and 15-16 are allowed.

Regarding claim 10, the prior art of record does not teach alone or in combination an integrated circuit testing interface system, comprising: a first slug configured to contact a first surface of a first set of pins of an integrated circuit; a second slug configured to contact a second surface of the first set of pins of the integrated circuit, a third slug configured to contact a first surface of a second set of pins of the integrated circuit; a fourth slug configured to contact a second surface of the second set of pins of the integrated circuit; a first charge separation member between the first slug and the third slug; and a first hollow dielectric cylinder coupled between the first charge separation member and a first surface of the integrated circuit in combination with all other elements in claim 10.

Regarding claim 12, the prior art of record does not teach alone or in combination an integrated circuit testing interface system, comprising: a first slug configured to contact a first surface of a first set of pins of an integrated circuit; a second slug configured to contact a second surface of the first set of pins of the integrated circuit, a third slug configured to contact a first surface of a second set of pins of the integrated circuit;  a fourth slug configured to contact a second surface of the second set of pins of the integrated circuit; a first charge separation member between the first slug and the third slug; a second charge separation member between the second slug and the fourth slug; and a first hollow dielectric cylinder coupled between the first charge separation member and a first surface of the integrated circuit; and a second hollow dielectric cylinder coupled between the second charge separation member and a second surface of the integrated circuit in combination with all other elements in claim 12.  

Regarding claims 13, the claims are allowed as they further limit allowed claim 12.

Regarding claim 15, the prior art of record does not teach alone or in combination an integrated circuit testing interface system, comprising: a frame, the frame including metal and dielectric sidewalls; a plurality of integrated circuit test sites coupled to the frame; wherein each test site in the plurality of integrated circuit test sites includes a respective slab and a respective pair of electrodes; and  wherein the respective pair of electrodes include a structure extending above a first surface and a second surface, opposite the first surface, of the respective slab, and each test site in the plurality of integrated circuit test sites includes: a first insulating wall surrounding a majority of the structure extending above the first surface of the respective slab; and a second insulating wall surrounding a majority of the structure extending above the second surface of the respective slab in combination with all other elements in claim 15.

Regarding claims 16, the claims are allowed as they further limit allowed claim 15.

 Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2858                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2858